Citation Nr: 0907656	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1954 to 
February 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied reopening the claim for 
service connection for bilateral hearing loss.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board reopened the claim 
for service connection and remanded the merits of that claim 
for further development in July 2008.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Board has received a copy of the September 
2008 VA examination report.  Although the Veteran did not 
submit a waiver of the RO's initial consideration of the 
evidence, the Board notes that the examination report is 
duplicative of records already considered by the RO.  In 
fact, the RO did review another copy of the September 2008 VA 
examination report prior to its issuance of the October 2008 
supplemental statement of the case.  Therefore, the Board 
will proceed with a decision in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.



CONCLUSION OF LAW

Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2003 prior to the initial decision on the claim in 
January 2004, as well as in August 2008.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2003 and August 2008 letters 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the May 
2004 statement of the case (SOC) and the December 2004 and 
August 2008 supplemental statements of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003 and August 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 and August 2008 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The November 2003 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2003 and August 2008 
letters informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2008 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He was also afforded VA examinations in 
April 2004 and September 2008 in connection with his claim 
for service connection for bilateral hearing loss.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  His service treatment records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  
The Veteran was provided an enlistment examination in August 
1954 during which his ears and drums were found to be normal, 
and whispered voice testing was 15/15 in both ears.  He was 
subsequently afforded a separation examination in January 
1958 at which time his ears and drums were found to be 
normal, and he had a hearing loss profile of "H2." See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
5 (20)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (20)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Board notes that the results of the January 1958 
examination did not show the Veteran to have hearing loss by 
VA standards pursuant to 38 C.F.R. § 3.385 at the time of his 
separation from service.  Moreover, the Board notes that he 
did not seek treatment for bilateral hearing loss for many 
years following his separation from service.  Therefore, the 
Board finds that bilateral hearing loss did not manifest in 
service or within one year thereafter.
	
With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints of hearing 
loss is itself evidence which tends to show that the disorder 
did not have its onset in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Nevertheless, the more probative evidence of record does not 
relate a current diagnosis of bilateral hearing loss to the 
Veteran's military service.  The April 2004 VA examiner 
believed that the Veteran's hearing loss was primarily due to 
his post-service occupational noise exposure as opposed to 
military noise because his hearing was within normal limits 
after his period of service.  In addition, the September 2008 
VA examiner opined that the Veteran's hearing loss was less 
likely than not caused by or the result of acoustic trauma 
during military service.  The examiner noted that the veteran 
had normal hearing at enlistment and discharge even after the 
ISO conversion was taken into account.  It was also noted 
that the Veteran's baseline conservation screening for a 
civilian employer in February 1977 found his right ear 
hearing to be in normal limits and his left ear hearing to be 
in normal limits from 500 to 2000 Hertz.  He had moderately 
severe hearing loss at 4000 Hertz that recovered to a mild 
hearing loss at 8000 Hertz, but it was approximately 19 years 
after service.  

The Board does acknowledge the February 2004 statement from a 
private physician opining that the Veteran's hearing loss was 
caused by exposure to loud jet engine noise during his 
military service.  However, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the 
April 2004 and September 2008 VA examiners' opinions to be 
more probative.  The February 2004 private physician did not 
indicate that he had reviewed the claims file, nor did he 
discuss or account for the normal audiological results in 
service or the years-long evidentiary gap between the 
Veteran's military service and his first complaints, 
treatment, and diagnosis of hearing loss following his period 
of service.  Indeed, the private physician did not provide 
any rationale.  Instead, he merely made a simple statement 
indicating that the Veteran currently had hearing loss that 
was caused by noise exposure during his military service.  
There was no explanation or discussion of the other relevant 
facts in this case.  In contrast, the April 2004 and 
September 2008 VA examiners offered their opinions based on a 
review of all of the evidence, including the Veteran's 
service treatment records and post-service treatment records, 
and offered thorough rationales for the opinions reached that 
are clearly supported by the evidence of record.  Indeed, 
they specifically discussed the fact that the Veteran's 
service treatment records documented normal audiological 
findings and that he did not seek treatment for many years 
following his period of service.  See Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (It is what 
an examiner learns from the claims file for use in forming 
the expert opinion that matters.  When the Board uses facts 
obtained from opinion over another, it is incumbent upon the 
Board to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, based on the foregoing, the Board attaches 
greater probative weight to the opinions from the April 2004 
and September 2008 VA examiners who had the benefit and 
review of all pertinent medical records and who provided a 
thorough rationale supported by the record.  Accordingly, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


